Paul Hastings LLP 55 Second Street, Twenty-Fourth Floor San Francisco, California94105-3441 telephone (415) 856-7000 facsimile (415) 856-7100 www.paulhastings.com November 13, 2015 VIA EDGAR CORRESPONDENCE Division of Investment Management U.S. Securities and Exchange Commission 100 “F” Street, N.E. Washington, D.C.20549 Re: Rainier Investment Management Mutual Funds - File No. 811-08270 Ladies and Gentlemen: On behalf of Rainier Investment Management Mutual Funds, doing business as the Rainier Funds (the “Registrant”), we hereby respond to the written comments provided by Mr. Chad D. Eskildsen of the U.S.Securities and Exchange Commission’s (the “Commission”) staff to David A. Hearth of this firm on October 6, 2015 with respect to the Registrant’s Form N-CSR for the fiscal year ended March 31, 2015 (as filed on June 4, 2015 with SEC Accession No. 0001193125-15-213183). We have discussed those comments and these responses with officers of the Registrant. Those comments are repeated below for reference. 1. Comment:Series/Class Identifiers – The Balanced Fund (S6003) liquidated in early 2015. Please mark this series as “inactive” in EDGAR. Response:Comment accepted.The Registrant filed a Form SCUPDAT on October 8, 2015 (SEC Accession No. 0000917125-15-000002) to change the status of that series (and all its share classes) to inactive in Edgar. 2. Comment:Schedule of Investments – Money Market Fund holdings – All Funds – Please disclose the class of shares of the money markets funds held by each series (First American Treasury Obligations Fund or First American Government Obligations Fund). Response:Comment accepted.The Registrant’s future shareholder reports that list either of those or other money market funds as a portfolio investment will also specify the share class held by the applicable series of the Registrant. ***** Securities and Exchange Commission November 13, 2015 Page 2 We also hereby provide the following statements on behalf of the Registrant: ● The Registrant is responsible for the adequacy and accuracy of the disclosure in the filing; ● Staff comments or changes to disclosure in response to staff comments do not foreclose the Commission from taking any action with respect to the filing; and ● The Registrant may not assert staff comments as a defense in any proceeding initiated by the Commission or any person under the federal securities laws of the United States. Please contact the undersigned at (415) 856-7007 with comments and questions. Very truly yours, /s/ David A. Hearth David A. Hearth for PAUL HASTINGS LLP cc: Rainier Investment Management Mutual Funds Rainier Investment Management, Inc.
